              Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 1 of 11




 1   ROB BONTA                                         STEPHANIE M. HINDS (CABN 154284)
     Attorney General of California                    Acting United States Attorney
 2   NICKLAS A. AKERS                                  SARA WINSLOW (DCBN 457643)
     Senior Assistant Attorney General                 Chief, Civil Division
 3   BERNARD A. ESKANDARI (SBN 244395)                 J. WESLEY SAMPLES (CABN 321845)
     Supervising Deputy Attorney General               Assistant United States Attorney
 4
     300 South Spring Street, Suite 1702                      450 Golden Gate Avenue, Box 36055
 5   Los Angeles, CA 90013                                    San Francisco, California 94102-3495
     Tel: (23713) 269-6348                                    Telephone: (415) 436-7200
 6   Fax: (213) 897-4951                                      FAX: (415) 436-7234
     Email: bernard.eskandari@doj.ca.gov                      wes.samples@usdoj.gov
 7   Attorneys for Plaintiff the People of the State
     of California                                     Attorneys for Defendants
 8
     [See signature page for the complete list
 9   of parties represented. Civ. L.R. 3-4(a)(1).]

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13
     COMMONWEALTH OF MASSACHUSETTS;                          CASE NO. 4:20-cv-04717 SBA
14   PEOPLE OF THE STATE OF CALIFORNIA ex rel.
     Robert Bonta, Attorney General of California; STATE
15   OF COLORADO; STATE OF CONNECTICUT; STATE                 JOINT STIPULATION TO CONTINUE
     OF DELAWARE; DISTRICT OF COLUMBIA; STATE                 THE JOINT CASE MANAGEMENT
16   OF HAWAII; PEOPLE OF THE STATE OF ILLINOIS;              STATEMENT AND CASE
     STATE OF MAINE; STATE OF MARYLAND;                       MANAGEMENT CONFERENCE, AND
17   ATTORNEY GENERAL DANA NESSEL on behalf of                [PROPOSED] ORDER
     the PEOPLE OF MICHIGAN; STATE OF
18   MINNESOTA by and through Attorney General Keith          Current Case Management Conference
     Ellison; STATE OF NEVADA; STATE OF NEW                   Date: May 13. 2021
19   JERSEY; STATE OF NEW MEXICO; STATE OF NEW                Time: 2:30 pm
     YORK; STATE OF NORTH CAROLINA ex rel.                    Place: by telephonic means
20   Attorney General Joshua H. Stein; STATE OF               Judge: Hon. Saundra Brown Armstrong
     OREGON; COMMONWEALTH OF
21   PENNSYLVANIA; STATE OF RHODE ISLAND;
     STATE OF VERMONT; COMMONWEALTH OF
22   VIRGINIA ex rel. Attorney General Mark R. Herring;
     STATE OF WISCONSIN,
23
             Plaintiffs,
24
        v.
25
     MIGUEL CARDONA, in his official capacity as
26   Secretary of Education; and UNITED STATES
     DEPARTMENT OF EDUCATION,
27
             Defendants.
28

     JOINT STIPULATION
     4:20-CV-04717-SBA
             Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 2 of 11




 1          Pursuant to Civil Local Rules 6-2(a) and 7-12, and subject to the Court’s approval, the

 2 Parties herein jointly stipulate to continue the Joint Case Management Statement due May 6, 2021

 3 to August 5, 2021, and to continue the Case Management Conference set for May 13, 2021 to

 4 August 12, 2021 at a time to be set by the Court. This is the fifth request to modify the schedule

 5 in this case, and the requested modifications will not impact any other dates set by the Court. See

 6 Dkt. Nos. 65, 66, 70, 73, 75, 77.

 7          As indicated in the accompanying declaration, this extension is requested because the

 8 Administration of President Biden believes that colleges must be held accountable if they take

 9 advantage of students. To that end, the Department of Education, under the recently confirmed

10 Secretary of Education Dr. Miguel Cardona, plans to look at the borrower defense regulations and

11 identify ways the Department can make sure its regulations create a fair process for students to

12 receive relief if they have been harmed by their college. See also DEPARTMENT OF EDUCATION

13 ANNOUNCES ACTION       TO   STREAMLINE BORROWER DEFENSE RELIEF PROCESS (March 18, 2021),

14 https://www.ed.gov/news/press-releases/department-education-announces-action-streamline-

15 borrower-defense-relief-process (“The Department will be pursuing additional actions [addressing

16 borrower defense claims], including re-regulation, in the future.”) This extension will allow the

17 Parties to evaluate how that ongoing process may impact the above captioned case.

18
19 DATED: May 3, 2021                            Respectfully submitted

20                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
21
                                                 By:     /s/ J. Wesley Samples
22                                                       J. WESLEY SAMPLES
                                                         Assistant United States Attorney
23

24                                                       ROB BONTA Attorney General
                                                         State of California
25
                                                         /s/ Bernard A. Eskandari *
26                                                       NICKLAS A. AKERS
                                                         Senior Assistant Attorney General
27                                                       BERNARD A. ESKANDARI (SBN
                                                         244395)
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                              1
            Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 3 of 11




 1                                            Supervising Deputy Attorney General
                                              300 South Spring Street, Suite 1702
 2                                            Los Angeles, CA 90013
                                              Tel: (23713) 269-6348
 3                                            Fax: (213) 897-4951
                                              Email: bernard.eskandari@doj.ca.gov
 4                                            Attorneys for Plaintiff the People of the
                                              State of California
 5
                                              MAURA HEALEY
 6                                            Attorney General
                                              State of Massachusetts
 7

 8                                            /s/ Yael Shavit *
                                              YAEL SHAVIT (Pro Hac)
 9                                            MIRANDA COVER (Pro Hac)
                                              MAX WEINSTEIN (Pro Hac)
10                                            GRACE GOHLKE (Pro Hac)
                                              Assistant Attorneys General
11
                                              One Ashburton Place
12                                            Boston, MA 02108
                                              Tel: (617) 963-2197
13                                            Fax: (617) 727-5762
                                              Email: yael.shavit@state.ma.us
14                                            Attorneys for Plaintiff the Commonwealth of
15                                            Massachusetts

16                                            PHILIP J. WEISER
                                              Attorney General
17                                            State of Colorado
18                                            /s/ Olivia D. Webster *
19                                            Olivia D. Webster‡ (Pro Hac)
                                              Senior Assistant Attorney
20                                            Kevin. J. Burns‡ (Pro Hac)
                                              Assistant Attorney General
21                                            1300 Broadway, 10th Floor
                                              Denver, CO 80203
22                                            (720) 508-6000
23                                            Libby.Webster@coag.gov
                                              Kevin.Burns@coag.gov
                                              ‡
24                                              Counsel of Record
                                              Attorneys for Plaintiff State of Colorado
25
                                              WILLIAM TONG
26
                                              Attorney General
27                                            State of Connecticut

28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    2
            Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 4 of 11




 1                                            /s/ Joseph J. Chambers *
                                              Joseph J. Chambers (Pro Hac)
 2                                            Assistant Attorney General
                                              Office of the Attorney General
 3
                                              165 Capitol Avenue
 4                                            Hartford, CT 06106
                                              Tel: (860) 808-5270
 5                                            Fax: (860) 772-1709
                                              Email: joseph.chambers@ct.gov
 6                                            Attorney for Plaintiff State of Connecticut
 7
                                              KATHLEEN JENNINGS
 8                                            Attorney General
                                              State of Delaware
 9
                                              /s/ Vanessa L. Kassab *
10                                            Christian Douglas Wright
11                                            Director of Impact Litigation
                                              Vanessa L. Kassab (Pro Hac)
12                                            Deputy Attorney General
                                              Delaware Department of Justice
13                                            820 North French Street, 5th Floor
                                              Wilmington, DE 19801
14                                            (302) 577-8600
15                                            vanessa.kassab@delaware.gov
                                              Attorneys for Plaintiff State of Delaware
16
                                              KARL A. RACINE
17                                            Attorney General
                                              District of Columbia
18
19                                            /s/ Benjamin M. Wiseman *
                                              Benjamin M. Wiseman (Pro Hac)
20                                            Director, Office of Consumer Protection
                                              Attorney General for the District of
21                                            Columbia
                                              441 4th Street, N.W., 6th Floor
22
                                              Washington, DC 20001
23                                            202-741-5226
                                              Benjamin.wiseman@dc.gov
24                                            Attorney for the District of Columbia

25                                            CLARE E. CONNORS
                                              Attorney General
26
                                              State of Hawai‘i
27
                                              /s/ Thomas Francis Mana Moriarty*
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    3
            Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 5 of 11




 1                                            Bryan C. Yee
                                              Thomas Francis Mana Moriarty (Pro Hac)
 2                                            Deputy Attorneys General
                                              425 Queen Street
 3
                                              Honolulu, HI 96813
 4                                            Tel: (808) 586-1180
                                              Fax: (808) 586-1205
 5                                            Email: mana.moriarty@hawaii.gov
                                              Attorneys for Plaintiff the State of Hawai‘i
 6
                                              KWAME RAOUL
 7
                                              Attorney General
 8                                            State of Illinois

 9                                            /s/ Caleb Rush *
                                              Caleb Rush (SBN 189955)
10                                            Assistant Attorney General
11                                            Greg Grzeskiewicz
                                              Bureau Chief, Consumer Fraud Bureau
12                                            Joseph Sanders
                                              Gregory W. Jones
13                                            Assistant Attorneys General, Consumer
                                              Fraud Bureau
14                                            Office of the Illinois Attorney General
15                                            100 W. Randolph St., 12th Fl.
                                              Chicago, IL 60601
16                                            312-814-6796 (Sanders)
                                              312-814-4987 (Jones)
17                                            312-793-0793 (Rush)
                                              Fax: 312-814-2593
18                                            jsanders@atg.state.il.us
19                                            gjones@atg.state.il.us
                                              crush@atg.state.il.us
20                                            Attorneys for Plaintiff State of Illinois

21                                            AARON M. FREY
                                              Attorney General
22
                                              State of Maine
23
                                              /s/ Jillian R. O’Brien *
24                                            Jillian R. O’Brien, Cal. SBN 251311
                                              Assistant Attorney General
25                                            Office of the Attorney General
                                              6 State House Station
26
                                              Augusta, ME 04333-0006
27                                            jill.obrien@maine.gov
                                              207-626-8582
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    4
            Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 6 of 11




 1                                            Attorneys for Plaintiff the State of Maine

 2                                            BRIAN E. FROSH
                                              Attorney General
 3
                                              State of Maryland
 4
                                              /s/ Christopher J. Madaio *
 5                                            Christopher J. Madaio (Pro Hac)
                                              Assistant Attorney General
 6                                            Office of the Attorney General
                                              Consumer Protection Division
 7
                                              200 St. Paul Place, 16th Floor
 8                                            Baltimore, MD 21202
                                              (410) 576-6585
 9                                            cmadaio@oag.state.md.us
                                              Attorney for Plaintiff State of Maryland
10

11                                            DANA NESSEL
                                              Attorney General
12                                            State of Michigan

13                                            /s/ Brian G. Green *
                                              Brian G. Green (Pro Hac)
14                                            Assistant Attorney General
15                                            Michigan Department of Attorney General
                                              525 West Ottawa Street, 5th Floor
16                                            P.O. Box 30736
                                              Lansing, MI 48933
17                                            (517) 335-7632
                                              GreenB@michigan.gov
18                                            Attorney for Plaintiff State of Michigan
19                                            KEITH ELLISON
                                              Attorney General
20                                            State of Minnesota

21                                            /s/ Adam Welle *
                                              Adam Welle (Pro Hac)
22
                                              Assistant Attorney General
23                                            Bremer Tower, Suite 1200
                                              445 Minnesota Street
24                                            St. Paul, MN 55101
                                              (651) 757-1425 (Voice)
25                                            (651) 282-5832 (Fax)
                                              adam.welle@ag.state.mn.us
26
                                              Attorney for Plaintiff the State of Minnesota
27
                                              AARON D. FORD
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    5
            Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 7 of 11




 1                                            Attorney General
                                              State of Nevada
 2
                                              ERNEST D. FIGUEROA
 3
                                              Consumer Advocate
 4
                                              /s/ Laura M. Tucker *
 5                                            Laura M. Tucker (Pro Hac)
                                              Senior Deputy Attorney General
 6                                            State of Nevada, Office of the Attorney
                                              General
 7
                                              Bureau of Consumer Protection
 8                                            8945 W. Russell Road, #204
                                              Las Vegas, NV 89148
 9                                            Attorney for Plaintiff State of Nevada
10                                            GURBIR S. GREWAL
11                                            Attorney General
                                              State of New Jersey
12
                                              Mayur P. Saxena
13                                            Assistant Attorney General
14                                            /s/ Elspeth Faiman Hans *
15                                            Elspeth Faiman Hans (Pro Hac)
                                              Melissa L. Medoway, Section Chief
16                                            Deputy Attorneys General
                                              R.J. Hughes Justice Complex
17                                            25 Market Street, P.O. Box 112
                                              Trenton NJ 08625
18                                            609-376-2752
19                                            elspeth.hans@law.njoag.gov
                                              Attorneys for Plaintiff State of New Jersey
20
                                              HECTOR H. BALDERAS
21                                            Attorney General
                                              State of New Mexico
22

23                                            /s/ Lisa Giandomenico *
                                              Lisa Giandomenico (Pro Hac)
24                                            Assistant Attorney General
                                              201 Third Street NW, Suite 300
25                                            Albuquerque, NM 87102
                                              (505) 490-4846
26
                                              lgiandomenico@nmag.gov
27                                            Attorney for Plaintiff State of New Mexico

28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    6
            Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 8 of 11




 1                                            LETITIA A. JAMES
                                              Attorney General
 2                                            State of New York
 3
                                              /s/ Carolyn M. Fast *
 4                                            Carolyn M. Fast (Pro Hac)
                                              Assistant Attorney General
 5                                            Bureau of Consumer Frauds and Protection
                                              28 Liberty Street
 6                                            New York, NY 10005
                                              (212) 416-6250
 7
                                              carolyn.fast@ag.ny.gov
 8                                            Attorney for Plaintiff State of New York

 9                                            JOSHUA H. STEIN
                                              Attorney General
10                                            State of North Carolina
11
                                              /s/ Matthew L. Liles *
12                                            Matthew L. Liles (Pro Hac)
                                              Assistant Attorney General
13                                            North Carolina Department of Justice
                                              114 W. Edenton Street
14                                            Raleigh, NC 27603
15                                            (919) 716-0141
                                              mliles@ncdoj.gov
16                                            Attorney for Plaintiff State of North
                                              Carolina
17
                                              ELLEN F. ROSENBLUM
18                                            Attorney General
19                                            State of Oregon

20                                            /s/ Katherine A. Campbell *
                                              Katherine A. Campbell (Pro Hac)
21                                            Assistant Attorney General
                                              Oregon Department of Justice
22
                                              100 SW Market Street
23                                            Portland, OR 97201
                                              (971) 673-1880
24                                            katherine.campbell@doj.state.or.us
                                              Attorney for Plaintiff State of Oregon
25
                                              JOSH SHAPIRO
26
                                              Attorney General
27                                            Commonwealth of Pennsylvania

28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    7
            Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 9 of 11




 1                                            /s/ Jacob B. Boyer *
                                              Michael J. Fischer
 2                                            Jesse F. Harvey
                                              Chief Deputy Attorneys General
 3
                                              Jacob B. Boyer (Pro Hac)
 4                                            Deputy Attorney General
                                              Pennsylvania Office of Attorney General
 5                                            1600 Arch St., Suite 300
                                              Philadelphia, PA 19103
 6                                            (267) 768-3968
                                              jboyer@attorneygeneral.gov
 7
                                              Attorneys for Plaintiff Commonwealth of
 8                                            Pennsylvania

 9                                            PETER F. NERONHA
                                              Attorney General
10                                            State of Rhode Island
11
                                              /s/ Justin J. Sullivan *
12                                            Justin J. Sullivan (Pro Hac)
                                              David Marzilli (Pro Hac)
13                                            Special Assistants Attorney General
                                              Rhode Island Office of the Attorney General
14                                            150 S. Main St. Providence, RI 02903
15                                            Tel: (401) 274-4400 | Fax: (401) 222-2995
                                              Ext. 2007 | jjsullivan@riag.ri.gov
16                                            Ext. 2030 | dmarzilli@riag.ri.gov
                                              Attorneys for Plaintiff State of Rhode Island
17
                                              THOMAS J. DONOVAN, JR.
18                                            Attorney General
19                                            State of Vermont

20                                            /s/ Merideth Chaudoir *
                                              Merideth Chaudoir (Pro Hac)
21                                            Merideth Chaudoir (Pro Hac)
                                              Assistant Attorney General
22
                                              Office of the Attorney General
23                                            109 State Street
                                              Montpelier, VT 05609-1001
24                                            Merideth.Chaudoir@Vermont.gov
                                              (802) 828-5507
25                                            Attorney for Plaintiff State of Vermont
26
                                              MARK R. HERRING
27                                            Attorney General
                                              Commonwealth of Virginia
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    8
             Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 10 of 11




 1
                                                         /s/ Mark S. Kubiak *
 2                                                       Mark S. Kubiak (Pro Hac)
                                                         Assistant Attorney General, Consumer
 3
                                                         Protection Section
 4                                                       Samuel T. Towell
                                                         Deputy Attorney General, Civil Litigation
 5                                                       Barbara Johns Building
                                                         202 North Ninth Street
 6                                                       Richmond, Virginia 23219
                                                         (804) 786-7364
 7
                                                         mkubiak@oag.state.va.us
 8                                                       Attorneys for Plaintiff Commonwealth of
                                                         Virginia
 9
                                                         JOSHUA L. KAUL
10                                                       Attorney General
11                                                       State of Wisconsin
                                                         Wisconsin Department of Justice
12
                                                         /s/ Shannon A. Conlin *
13                                                       Shannon A. Conlin (Pro Hac)
                                                         Assistant Attorney General
14                                                       Post Office Box 7857
15                                                       Madison, WI 53707-7857
                                                         (608) 266-1677
16                                                       Conlinsa@doj.state.wi.us
                                                         Attorney for Plaintiff State of Wisconsin
17
   * In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty
18 of perjury that all signatories, by and through the counsel signing on behalf of the State of
19 California, have concurred in the filing of this document.

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION
     4:20-CV-04717-SBA                               9
              Case 4:20-cv-04717-SBA Document 78 Filed 05/03/21 Page 11 of 11




 1                               UNITED STATES DISTRICT COURT

 2                            NORTHERN DISTRICT OF CALIFORNIA

 3                                       OAKLAND DIVISION

 4
     COMMONWEALTH OF MASSACHUSETTS;                              CASE NO. 4:20-cv-04717 SBA
 5   PEOPLE OF THE STATE OF CALIFORNIA ex
     rel.Robert Bonta, Attorney General of California; STATE
 6   OF COLORADO; STATE OF CONNECTICUT; STATE                     [PROPOSED] ORDER ADOPTING
     OF DELAWARE; DISTRICT OF COLUMBIA; STATE                     JOINT STIPULATION TO CONTINUE
 7   OF HAWAII; PEOPLE OF THE STATE OF ILLINOIS;                  THE JOINT CASE MANAGEMENT
     STATE OF MAINE; STATE OF MARYLAND;                           STATEMENT AND CASE
 8   ATTORNEY GENERAL DANA NESSEL on behalf of                    MANAGEMENT CONFERENCE
     the PEOPLE OF MICHIGAN; STATE OF                             Current Case Management Conference
 9   MINNESOTA by and through Attorney General Keith              Date: May 13. 2021
     Ellison; STATE OF NEVADA; STATE OF NEW                       Time: 2:30 pm
10   JERSEY; STATE OF NEW MEXICO; STATE OF NEW                    Place: by telephonic means
     YORK; STATE OF NORTH CAROLINA ex rel.                        Judge: Hon. Saundra Brown Armstrong
11   Attorney General Joshua H. Stein; STATE OF
     OREGON; COMMONWEALTH OF
12   PENNSYLVANIA; STATE OF RHODE ISLAND;
     STATE OF VERMONT; COMMONWEALTH OF
13   VIRGINIA ex rel. Attorney General Mark R. Herring;
     STATE OF WISCONSIN,
14
             Plaintiffs,
15
        v.
16
     MIGUEL CARDONA, in his official capacity as
17   Secretary of Education; and UNITED STATES
     DEPARTMENT OF EDUCATION,
18
             Defendants.
19

20
             PURSUANT TO STIPULATION, IT IS SO ORDERED. The Case Management
21
     Conference is continued to August 12, 2021 at _______. The Parties shall file a Joint Case
22
     Management Statement on or before August 5, 2021.
23

24
     DATE:                                              __________________________________
25                                                      The Honorable Saundra Brown Armstrong
                                                        United States District Judge
26

27

28

     [PROPOSED] ORDER ADOPTING JOINT STIPULATION
     4:20-CV-04717-SBA                        1
